Citation Nr: 1122310	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a laminectomy of L-5.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966 and July 1968 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 20 percent evaluation for residuals of a laminectomy of L-5 and denied service connection for posttraumatic stress disorder (PTSD).  In November 2004, the Veteran submitted a notice of disagreement for both issues and subsequently perfected his appeals in July 2005.

In November 2009, the Board denied the Veteran's claim for service connection for PTSD and remanded his claim for an increased rating for residuals of a laminectomy of L-5 to the Appeals Management Center (AMC) for further evidentiary development, including asking the Veteran to identify any outstanding treatment records and providing him with new VA orthopedic and neurological examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the Veteran was afforded a VA spine examination and a VA peripheral nerves examination in July 2010.  Additionally, a March 2010 letter from the Nashville RO asked the Veteran to identify any outstanding treatment records or private treatment providers.  The Veteran did not respond to this letter.  The Board notes that the AMC did not obtain updated VA treatment records.  However, as will be explained further below, the medical evidence of record, including the July 2010 VA examinations, is sufficient to decide the claim.  Thus, the Board finds that the AMC has substantially complied with the November 2009 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only substantial compliance with the terms of the Board's engagement letter is be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.

As the Veteran is challenging the disability rating assigned for his low back disability, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected low back disability is manifested by forward flexion of no less than 35 degrees, extension of no less than 5 degrees, right lateral flexion of no less than 15 degrees, left lateral flexion of no less than 15 degrees, right lateral rotation of no less than 20 degrees, and left lateral rotation of no less than 15 degrees, with no evidence of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of a laminectomy of L-5 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in May 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a September 2006 supplemental statement of the case informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board notes that the most VA treatment records in the claims are dated in October 2007.  Although it is unclear whether there are more recent VA treatment records, the Board finds that the recent VA examination, dated in July 2010, provides a recent evaluation of the Veteran's disability to determine the appropriate rating.  Further, the Veteran has not indicated that his disability was worse at any particular point throughout the appeals process or that it has worsened since the July 2010 VA examination, such that remanding his claim to obtain any additional VA treatment records would be helpful.  Therefore, in light of the recent VA examination, the Board finds that a remand is not necessary to obtain any possible VA treatment records 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his spine most recently in July 2010.  The examiner reviewed the Veteran's claims file, all VA treatment records, and provided a thorough physical examination.  Thus, the Board finds that the July 2010 examination is adequate for determining the disability rating for the Veteran's service-connected residuals of a laminectomy of L-5.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 20 percent evaluation under Diagnostic Codes 5299-5243 for his service-connected low back disability.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was filed on May 4, 2004, only the current rating criteria are to be considered and any regulation provisions effective prior to September 26, 2003 are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA spine examination most recently in July 2010.  At that time, the Veteran reported stiffness, weakness, decreased motion, and constant dull pain in his lower back with intermittent bursts of sharp stabbing pain.  He described his pain as severe and exacerbated by standing or walking.  He treated his back pain with pain medication with fair effect.  The Veteran also indicated that he experienced moderate flare ups of low back pain, occurring every one to two months and lasting one to two days.  At the time of the flare ups, he reported being unable to perform his activities of daily living, but did not indicate whether a physician prescribed bed rest.  The examiner observed normal posture and gait with no abnormal spinal curvatures or objective findings of spasm, atrophy, or weakness.  He did observe objective signs of guarding, pain with motion, and tenderness.  He recorded range of motion measurements of 35 degrees of flexion, 5 degrees of extension, 15 degrees bilaterally of lateral flexion, 15 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  The combined range of motion was 105 degrees.  Although repetitive use caused additional pain, the examiner noted that it did not cause any additional limitation of motion.  X-rays of the lumbar spine showed diffuse moderate degenerative disc disease.

The Veteran was previously examined in June 2004.  At that time, he complained of constant sharp back pain which was sometimes achy.  He rated the pain as a 5 out of 10 in the mornings and a 7 to 8 out of 10 throughout the rest of the day.  Walking or standing for a long time caused a flare up with pain rated as a 10 out of 10.  During a flare up, he reported being unable to move and having to lie down.  His symptoms were alleviated with laying, sitting, or squatting.  He denied any bowel or bladder complaints and the use of any walking or assistive devices.  The examiner observed a scar from the Veteran's back surgery that was not tender on palpation, normal gait, no postural abnormalities or atrophy, and objective evidence of spasm on right rotation.  He recorded range of motion measurements of 50 degrees of flexion, with pain and spasm beyond that point; 20 degrees of extension; 30 degrees of bilateral lateral flexion; and 30 degrees of bilateral rotation.  The combined range of motion was 190 degrees.  X-rays showed degenerative disc disease throughout the lumbar spine with a transitional vertebra and grade I anterolisthesis of L5 on S1.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records for the low back which are consistent with the VA examination findings.  Notably, a June 2005 VA physical medicine and rehab consult report indicated that the Veteran had forward flexion of 60 degrees.  Additionally, a November 2007 treatment record noted atrophy of the paraspinous muscles.

Based on the medical evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent.  His forward flexion of the thoracolumbar spine is not limited to 30 degrees or less, nor is there any evidence of favorable or unfavorable ankylosis of any part of the spine.  As such, a disability rating in excess of 20 percent based on limitation of motion or ankylosis under the General Rating Formula for Diseases and Injuries of the Spine cannot be assigned for the Veteran's low back disability.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that there is no indication in the medical evidence of record that the Veteran has experienced any incapacitating episodes as defined in VA regulations.  Although the Veteran reports staying in bed during flare ups of pain, he does not allege that such bed rest was prescribed by a physician to qualify as an incapacitating episode for rating purposes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).  Further, even if the Veteran's  flare ups were considered incapacitating episodes for VA purposes, there is no indication that they have occurred for at least 4 weeks in the past 12 months.  Notably, at his July 2010 VA examination, the Veteran only reported experiencing flare ups for one to two days every one to two months.  Thus, an increased rating cannot be assigned under these criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  The Board notes that the Veteran has complained of numbness and radiating pain of the lower extremities.  A February 2011 rating decision granted service connection for radiculopathy of   L-5, granting a 10 percent evaluation each for the left and right lower extremities, effective July 15, 2010.  The Veteran has not appealed this rating decision at this time.  As the rating decision has already granted radiculopathy and the Veteran has not appealed this decision, the Board will not disturb the AMC's evaluation of 10 percent for radiculopathy of L-5 of the left lower extremity and 10 percent for radiculopathy of L-5 of the right lower extremity.  There is no indication in the record that the Veteran experiences any other neurologic abnormalities due to his low back disability.  Thus, an increased evaluation cannot be assigned for neurologic abnormalities.

With respect to the possibility of assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the Veteran's low back disability, the Board has considered the Veteran's complaints of pain and limitation of motion, particularly during a flare up.  However, there is no objective evidence to support a finding of forward flexion limited to less than 30 degrees or ankylosis during a flare up.  Additionally, the July 2010 VA examiner noted that there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or repetition.  As such, the Board finds that additional compensation need not be assigned for the Veteran's low back disability under 38 C.F.R. §§ 4.40 or 4.45.  See also DeLuca, supra.

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 20 percent for residuals of a laminectomy of L-5 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected low back disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 percent disability rating under Diagnostic Codes 5299-5243 contemplate his level of symptomatology.  Specifically, the criteria account for all limitation of motion and any symptoms related to residuals of a laminectomy of L-5.  The Veteran's complaints of pain, limited range of motion due to pain, and functional limitation are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of a laminectomy of L-5 is denied.


REMAND

With regard to the Veteran's implied claim of entitlement to TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  A November 2003 VA treatment record indicated that the Veteran lost his job because of his low back pain.  Additionally, the Veteran reported at his July 2010 VA examination that he was currently unemployed and that his low back pain resulted in increased absenteeism when he was employed.  This treatment record and the Veteran's report at his July 2010 VA examination are sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows the Veteran has been unemployed for one to two years prior to his July 2010 VA examination.  The record indicates that this may be due to his service-connected low back disability.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Nashville VA Medical Center, covering the period from October 2007, to the present, should be obtained and added to the claims folder.

2.  The Veteran must be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability. The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be adjudicated.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


